COXE, District Judge.
The claims are designed to cover respectively an undershirt, the middle part of which is knitted in plain stitch and the upper or lower part, or both in tuck stitch. The object of the patentee was to obtain a better fit at the waist by using a close stitch for the middle part of the shirt and an expanded stitch for the upper and lower parts. He evidently thought that he was the first to combine the tuck and plain stitch in wearing apparel of this character. He was mistaken. The prior art is full of instances where the combination was used when it was desirable that the garment should fit tighter at one part than another. It was an obvious and common expedient. It is unnecessary to examine the prior art in detail for the reason that the defendants’ exhibit “spencer,” is an • almost exact reproduction of the vest of the patent. This will be made plain by placing diagrams of the two side by side.






*771It is apparent that the close fit at the waist which the patentee says ‘'forms the essential feature of my invention” is found in the spencer in form and function precisely like the patented vest. The spencer is, in fact, a vest, intended to he worn over the corset; it has the middle part made in plain stitch and the upper and lower parts in tuck stitch. In short, it infringes every one of the three claims involved and, of course, anticipates them.
It is argued that the spencer is not an anticipation for the reason that the patented vest is to he worn next the skin and the spencer is to he worn over the corset. The answers are manifest. .First, there is nothing in the patent which so limits it; and, second, in no event can patentability be predicated of such a use. Clothing Co. v. Glover, 141 U. S. 560, 12 Sup. Ct. 79; Cluett v. Claflin, 140 U. S. 180, 11 Sup. Ct. 725; Peters v. Manufacturing Co., 129 U. S. 530, 9 Sup. Ct. 389; Holmes, etc., Protective Co. v. Metropolitan, etc., Alarm Co., 33 Fed. 254, and cases cited on page 256. To hold otherwise would lead to most astonishing results. A woman who happened, prior to 1880, to wear her spencer next her skin would be hailed as an inventor; should she do this after 1880, she could he pursued as an infringer. To-day she can wear the vest of the patent over another garment with perfect impunity, but if she wears it next her skin she is an infringer. The same garment will infringe or not according as it is worn as an under vest or a “sweater.” This is re-ductio ad absurdum, but it follows as a logical result if the above construction is adopted. The only other difference is that the spencer is buttoned from top to bottom and not part of the way as in the patented vest, but this difference is too trivial to discuss. The bill is dismissed.